 



Exhibit 10.2
AMENDMENT NUMBER FIFTEEN TO
THE METLIFE PLAN FOR TRANSITION ASSISTANCE FOR OFFICERS
     THE METLIFE PLAN FOR TRANSITION ASSISTANCE FOR OFFICERS (the “Plan”) is
hereby amended as follows:
     1. Section 1.4.09(a) is hereby amended and restated in its entirety as
follows:
     “(a) is employed by the Company or a Subsidiary and compensated in or from
the United States,”
     2. The second sentence of Section 4.1 is hereby amended and restated in its
entirety as follows:
“The Company or Subsidiary may, in its sole and absolute discretion, grant
Severance Pay in excess of or less than the amount reflected in this Plan taking
all pertinent facts and circumstances into consideration, including but not
limited to any amount to which the Company or Subsidiary offers or pays to a
Participant as a result of the Participant’s Discontinuance of Employment
pursuant to any applicable law.”
     3. This amendment shall be effective on June 1, 2007.
     In witness whereof, the Company has caused this amendment to be executed by
an officer thereunto duly authorized on the date noted below the officer’s
signature.
METROPOLITAN LIFE INSURANCE COMPANY

     
By: /s/ Debra Capolarello
   
 
   
Date: 6/1/2007
   
 
   
Witness: /s/ Lucida M. Bullard
   

